Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 18, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 6 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The system of Claim 5, further comprising: a computerized application run-time environment for executing one or more computer applications stored in the computer application repository; an application runtime application programming interface (API) for providing interconnection of a computer application to functionality of the operations system; and wherein the transferred application is developed based at least in part on the application runtime API,” which are not found in the prior art of record.
Incorporating intervening claims 4-5 and claim 6 into claim 1 would put claim 1 in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 16 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of Claim 11, further comprising: developing one or more computer applications based at least in part on an application programming interface (API) providing interconnection between the one or more computer applications and the computerized control system,” which are not found in the prior art of record.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 17 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of Claim 11, further comprising: in a sensor of the computerized control system, measuring a value of a property of a component of the operational system: providing the value to the control processor of the computerized control system; in the computerized control system, identifying a functionality required based on the value; and communicating the identified functionality in the request for functionality to the application manager,” which are not found in the prior art of record.
Incorporating claim 17 into claims 1 and 11 would put the case in condition for allowance.
Claims 18 and 19 depend on claim 17 and are also allowable.


Claim Rejections – 35 USC §101
6. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 1-10 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims  have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
a hardware logic controller . . .
an application manager stored in a memory that . . .   or
a computer application repository including one or more memories for storage . . .


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0206078 to Cohen et al. (hereafter “Cohen”).

Claim 11.
Cohen discloses a method for providing autonomously adding or deleting functionality from a computer control system comprising:
in a control processor, generating a request for functionality based on an output value of an element of an operational system (FIG.5, User 517 issues a command, Agent 504 within Operating System 502 sends an Update Request 531 to Online Store 521, and related text);
receiving in an application manager, the request for functionality (FIG. 6, blocks 601-603 and related text);
communicating the request for functionality to a remote marketplace client from the application manager (FIG.6, blocks 603-605 and related text);
querying, by the remote marketplace client, a remote application marketplace to identify one or more computer applications providing the requested functionality (FIG.6, blocks 604-606 and related text);
selecting, in the application manager, one of the one or more computer applications providing the requested functionality (FIG.6, blocks 607 and related text); 
downloading, by the remote marketplace client, the selected computer application; and executing by the application manager, the downloaded computer application (0004, 0055, 0093).

Claim 12. 
Cohen discloses the method of Claim 11, further comprising: storing the downloaded computer application in a computer application repository of the computerized control system (FIG.1, Applications 111, 112, 114 and related text).


Claim 15. 
Cohen discloses the method of Claim 11, further comprising: performing logic operations in the application manager, wherein selecting the one or more computer applications is based on the result of the logic operations (0054, 0062, 0094).


Claim Rejections – 35 USC §103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of US 2013/0139264 to Brinkley et al. (hereafter “Brinkley”).

Claim 13. 
Cohen does not disclose the method of Claim 11, further comprising: executing the downloaded computer application in a sandboxed application runtime.
However, Brinkley further discloses executing the downloaded computer application in a sandboxed application runtime (0038, 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Brinkley’s teaching into Cohen‘s teaching.  One would have been motivated to do so to isolate such execution from sensitive system resources as suggested by Brinkley (0038, 0039).

Claim 14. 
Cohen does not disclose the method of Claim 13, further comprising: communicating functionality of the downloaded computer application from the sandboxed computer application runtime to a production runtime of the computerized control system.
However, Brinkley further discloses communicating functionality of the downloaded computer application from the sandboxed computer application runtime to a production runtime of the computerized control system (FIG.6 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Brinkley’s teaching into Cohen‘s teaching.  One would have been motivated to do so to isolate such execution from sensitive system resources as suggested by Brinkley (0038, 0039).



12. Claims 1, 2, 4, 5, and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of US 2016/0162275 to Morley et al. (hereafter “Morley”).

Claim 1. 
 a system for autonomously providing functionality to a computerized control system comprising:
a logic controller running a first computer application (0011, 0026, 0082, 0084, 0087, 0088, 0089, 0090)
relating to an operations system (FIG.1, Operating System 102, and related text);
an application manager that receives requests for functionality from the first computer application (FIG.1, Agent 104 receives update requests, Online Store 121 receives update requests, 0011, 0026, 0082, 0084, 0087, 0088, 0089, 0090);
a remote marketplace client in communication with the application manager (FIG.1, Scheduler/Installer 103, Agent 104, and related text) and 
a remote marketplace, the remote marketplace offering computer applications for providing a plurality of functionalities relating to the operations system (FIG.1, Online Store 121 and related text);
a computer application repository for storage of computer applications providing functionality relating to the operations system, wherein responsive to receiving the request for functionality (0025, 0089), 
the application manager forwards the request to the remote marketplace client, the remote marketplace client queries the remote marketplace for the requested functionality and provides results of the query to the application manager (FIG.1, sending queries 131/132, receiving results 133/134, and related text).

Cohen does not disclose the computer application repository for storage of computer applications providing functionality of the operations system.
However, Morley further discloses 
the computer application repository (FIG.1A, App Store Server 40, Update Server 35, and related text)
for storage of computer applications providing functionality of the operations system (0024, 0032, 0046).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Morley’s teaching into Cohen‘s 

Claim 2. 
Cohen discloses the system of Claim 1, further comprising: a computerized application run-time environment for executing one or more computer applications stored in the computer application repository (FIG.1, Online Store 121, Telemetry Module 122, and related text).

Claim 4. 
Cohen discloses the system of Claim 1, wherein the application manager is configured to perform logic operations on the results of the query, and identify a computer application in the remote marketplace for providing the requested functionality (FIG.1, FIG.3, FIG.7, and related text).

Claim 5. 
Cohen discloses the system of Claim 4, wherein the remote marketplace client receives the identified computer application from the application manager and responsive to receipt of the identified application initiates a transfer of the identified computer application from the remote marketplace to the computer application repository (FIG.2, FIG. 4, FIG.6, and related text).

Claim 8. 
Cohen discloses the system of Claim 1, wherein the first computer application is a diagnostics application of the operations system, and the request for functionality is a request for maintenance scheduling (0056, 0075, 0076).

Claim 9. 
Cohen discloses the system of Claim 2, further comprising: a control runtime, configured to receive input values of the operations system and calculate output values of the operations system (0024, 0057, 0060, 0097).

Claim 10. 
Cohen does not disclose the system of claim 9, wherein the operations system is controlled in a first part by the control runtime, and in a second part by the computer application runtime.
However, Morley further discloses the operations system is controlled in a first part by the control runtime, and in a second part by the computer application runtime (0015, 0023, 0024, 0046).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Morley’s teaching into Cohen‘s teaching.  One would have been motivated to do so to update native applications or mobile device operating system and suggested by Morley (0046).


13. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Morley, and further in view of US 2012/0110174 to Wootton et al. (hereafter “Wootton”).

Claim 3. 
Cohen and Morley do not disclose the system of Claim 2, further comprising: an application runtime application programming interface (API) for providing interconnection of a computer application to functionality of the operations system.
However, Wootton further discloses an application runtime application programming interface (API) for providing interconnection of a computer application to functionality of the operations system (0224, 0270, 0272, 0273).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wootton’s teaching into Cohen and Morley‘s teaching.  One would have been motivated to do so to scan applications for popularity, ratings, and security issues as suggested by Wootton (0224, 0270).




14. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Morley, and further in view of US 2012/0265804 to Ashcraft et al. (hereafter “Ashcraft”).

Claim 7. 
Cohen and Morley do not disclose the system of Claim 1, wherein the application manager is configured to determine if functionality associated with a computer application stored in the computer application repository has not been used for a time interval that exceeds a predetermined threshold, and deleting the computer application if its functionality has not been used in the time interval.
However, Ashcraft further discloses the application manager is configured to determine if functionality associated with a computer application stored in the computer application repository has not been used for a time interval that exceeds a predetermined threshold, and deleting the computer application if its functionality has not been used in the time interval (0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ashcraft’s teaching into Cohen and Morley‘s teaching.  One would have been motivated to do so to make available storage in application servers as suggested by Ashcraft (0033, 0065, 0086).



15. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Morley, and further in view of Ashcraft.

Claim 20. 
Cohen does not disclose the method of Claim 12, further comprising: in the application manager, identifying a computer application stored in the computer application repository that has not been executed within a predetermined time interval, and responsive to determining that the computer application has not been executed within the predetermined time interval, deleting the computer application from the computer application repository.
However, Ashcraft further discloses in the application manager, identifying a computer application stored in the computer application repository that has not been executed within a predetermined time interval, and responsive to determining that the computer application has not been executed within the predetermined time interval, deleting the computer application from the computer application repository (0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ashcraft’s teaching into Cohen and Morley‘s teaching.  One would have been motivated to do so to make available storage in application servers as suggested by Ashcraft (0033, 0065, 0086).


Conclusion
16. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2013/0091542 discloses a method for providing autonomously adding or deleting functionality from a computer control system comprising:
in a control processor, generating a request for functionality based on an output value of an element of an operational system (0034);
receiving in an application manager, the request for functionality (0067);
communicating the request for functionality to a remote marketplace client from the application manager (0033, 0034);
querying, by the remote marketplace client, a remote application marketplace to identify one or more computer applications providing the requested functionality (FIG.2 and related text);
selecting, in the application manager, one of the one or more computer applications providing the requested functionality (0074, 0075, 0079, 0080); 
downloading, by the remote marketplace client, the selected computer application; and executing by the application manager, the downloaded computer application (0006, 0080, 0081).


17. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192